UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2408



IRENE MBATKAM TCHOUA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-102-305)


Submitted:   September 25, 2006          Decided:   December 18, 2006


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, PC, Washington, D.C., for
Petitioner. Rod J. Rosenstein, United States Attorney, Larry D.
Adams, Assistant United States Attorney, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Irene Mbatkam Tchoua, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)    dismissing    his    appeal    from    the   immigration

judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

           In   his   petition   for    review,      Tchoua   challenges    the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Tchoua fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that he

seeks.

           Additionally, we uphold the denial of Tchoua’s request

for withholding of removal.         “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”           Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).         Because Tchoua fails to show that




                                    - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

            We also find that substantial evidence supports the

finding that Tchoua failed to meet the standard for relief under

the   Convention   Against    Torture.         To   obtain    such   relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2006).             We find that Tchoua

failed to make the requisite showing before the immigration court.

            Accordingly,     we   deny   the   petition      for   review.*    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




      *
      Tchoua also argues that the Board erred in failing to remand
the record to the immigration judge in light of the poor
translation by the court interpreter and missing words in the
transcript. Tchoua, however, never objected to the transcript or
the translation on appeal to the Board, nor did he ask for a remand
on this ground. He has therefore waived his right to raise this
argument before this court. See Farrokhi v. INS, 900 F.2d 697, 700
(4th Cir. 1990).


                                    - 3 -